DETAILED ACTION
This office action addresses Applicant’s response filed on 1 March 2021.  Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,061,508 to Mehrotra in view of US 9,779,193 to Ginetti, US 2011/0078642 to Elfadel, US 6,175,947 to Ponnapalli, US 7,669,152 to Tcherniaev, US 10,285,276 to Kukal, US 6,330,704 to Ljung, and US 2009/0187866 to Ou.
Regarding claim 1, Mehrotra discloses a method comprising:
sub-dividing, by a computing system, at least one conductor in a device-level layout design of an integrated circuit into multiple sub-divided conductor portions (col. 11, lines 21-35);

extracting, by the computing system, electrical representations of nets corresponding to the conductors in the physical layout design (col. 11, lines 36-56).
Mehrotra does not appear to explicitly disclose that the device-level layout design is generated from a geometric layout design of the integrated circuit and corresponds to a physical representation of the geometric layout design of the integrated circuit at a device-level of abstraction.  Ginetti discloses that the device-level layout design is generated from a geometric layout design of the integrated circuit (Fig. 3A, step 302; Fig. 7B) and corresponds to a physical representation of the geometric layout design of the integrated circuit at a device-level of abstraction (Fig. 3A, steps 304-308 and 314-316; any of Figs. 7A-J).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Mehrotra and Ginetti, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of performing electrical analysis on a simplified layout having schematic information.  KSR Int’l Co. v. Teleflex Inc., 82 
Mehrotra does not appear to explicitly disclose modifying, by the computing system, the device-level layout design by replacing the at least one conductor in the device-level layout design with the sub-divided conductor portions.  However, as indicated above Mehrotra does disclose sub-dividing conductors in a device-level layout design.  While Mehrotra may not explicitly state that sub-dividing conductors in the device-level layout results in a modified layout, performing the sub-dividing step on the device-level layout would, in practice, have an intermediate result of a layout with the sub-divided parts.  In other words, the act of dividing elements in the layout, itself, necessarily produces a modified layout by virtue of the elements having been divided.
Nevertheless, Elfadel explicitly discloses modifying, by the computing system, the device-level layout design by replacing the at least one conductor in 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Mehrotra, Ginetti, and Elfadel, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of having an intermediate decomposed layout in an electrical extraction process.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  In particular, Mehrotra and Elfadel are both directed to a process for sub-dividing conductors in a layout, and then using the sub-divided conductors to extract electrical properties.  Furthermore, while Mehrotra does not appear to explicitly disclose a modified layout with the sub-divided conductors, such a feature would be implied or inherent from the act of dividing the conductors in the layout, as explained above.  Elfadel provides explicit teaching that a process of sub-dividing conductors results in a decomposed layout.  Elfadel’s teachings are directly applicable to Mehrotra’s analogous process in the same way, so that Mehrotra’s step of sub-dividing conductors in 
Mehrotra does not appear to explicitly disclose forming a netlist for the physical layout design.  Ponnapalli discloses this limitation (col. 6, lines 26-32).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Mehrotra, Ginetti, Elfadel, and Ponnapalli, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of outputting extracted parasitics as a netlist.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Mehrotra and Ponnapalli are both directed to methods for parasitic extraction in which wiring/conductors in a design are partitioned into segments and resistance and capacitance (RC) parameters are calculated in three dimensions.  Persons having ordinary skill in the art would appreciate that the output of parasitic extraction is conventionally a design netlist incorporating the RC information; Ponnapalli provides explicit disclosure of such an output.  Ponnapalli’s teachings are directly applicable to Mehrotra in the same way so that Mehrotra’s parasitic information is incorporated into a netlist for further analysis.
Mehrotra does not appear to explicitly disclose generating, by the computing system, a mapping between the modified device-level layout design and rules in the technology file defining physical properties for layers in the 
Nevertheless, in the interest of compact prosecution, if Mehrotra is found to be unclear regarding the mapping, Tcherniaev explicitly discloses generating, by the computing system, a mapping between the modified device-level layout design and rules in a technology file defining physical properties for layers in the integrated circuit, and that the physical layout design is generated by applying the rules in the technology file to different portions of the modified device-level layout design according to the mapping (col. 4, lines 12-33; col. 7, line 65 to col. 8, line 6; rule file describes logical layers including primary and derived layers and device definitions, map file establishes correspondence between technology file and rule file).  Kukal also discloses a technology map file linking devices in a GDS (layout) file to the layers in a technology file (col. 5, lines 41-46).  Ljung discloses a layout file describing locations of shapes and the layers the shapes are on and a technology file that describes layer thicknesses and distances between layers, and using the layout file and technology file to define a physical layout (col. 7, lines 10-34).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Mehrotra, Ginetti, Elfadel, Ponnapalli, Tcherniaev, Kukal, and Ljung, because doing so would have involved merely the routine combination of known elements KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Mehrotra is directed to a parasitic extraction process that includes generating the environment around a conductor for electrical analysis.  Mehrotra discloses that environment generation is based on the wiring design and a technology file having physical properties of the metal layers, dielectric, etc.  As discussed above, persons having ordinary skill in the art, reading Mehrotra, would already understand that using the wiring information and technology file to generate the environment would require applying the physical properties listed in the technology file to corresponding elements in the wiring design (dielectric thickness applied to the dieletric, wiring width in a metal layer applied to the wiring shapes in the layer, etc.).  Tcherniaev and Kukal provide explicit disclosure of the limitations implied in Mehrotra – namely, that characteristics described in the technology file should be mapped to corresponding elements in the design, and Ljung provides further explicit disclosure of generating a physical layout by such an application of technology file information to corresponding elements in design files.  The combination of Mehrotra, Ginetti, Elfadel, Ponnapalli, Tcherniaev, Kukal, and Ljung thus directly applies to teachings of Tcherniaev, Kukal, and Ljung directly to Mehrotra in order to achieve the same result of 
Mehrotra does not appear to explicitly disclose that the sub-dividing is based on a technology file defining physical properties for layers in the integrated circuit.  However, Mehrotra does disclose that the technology file defines physical properties for layers in the integrated circuit (col. 12, lines 34-50); Tcherniaev also discloses this limitation (col. 7, line 65 to col. 8, line 6).  Ou further discloses that the sub-dividing is based on the technology file defining physical properties for layers in the integrated circuit (¶20).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Mehrotra, Ginetti, Elfadel, Ponnapalli, Tcherniaev, Kukal, Ljung, and Ou, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of segmenting conductors based on their physical properties.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Mehrotra, Elfadel, Ponnapalli, and Ou are all directed to parasitic extraction involving dividing conductors into segments.  Mehrotra explicitly states that geometry engines for decomposing the conductors are known, and that any such geometry decomposition engine is usable (col. 2, lines 33-48).  Ou provides explicit disclosure of one such decomposition engine that can use layer properties as set forth in a technology 
Regarding claim 2, Mehrotra does not appear to explicitly disclose that sub-dividing the conductor in the device-level layout design of the integrated circuit is performed according to conversion rules corresponding to the physical properties of layers for the integrated circuit described in the technology file.  However, Mehrotra does disclose that the technology file defines physical properties for layers in the integrated circuit (col. 12, lines 34-50); Tcherniaev also discloses this limitation (col. 7, line 65 to col. 8, line 6).  Ou that sub-dividing the conductor in the device-level layout design of the integrated circuit is performed according to conversion rules corresponding to the physical properties of layers for the integrated circuit described in the technology file (¶20, 33).  Motivation to combine remains consistent with claim 1.
Regarding claim 3, Mehrotra discloses that sub-dividing the conductor in the device-level layout design of the integrated circuit automatically sets connectivity for the sub-divided conductor portions based on the connectivity of the conductor prior to the sub-dividing (col. 2, lines 37-38).  In the event that Mehrotra is found to be unclear regarding this limitation, Ponnapalli also discloses the same (Fig. 2, pattern/net associativity connectivity information 45 from wire-slicing 36).  It would have been obvious to persons having ordinary KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Mehrotra and Ponnapalli are both directed to methods of parasitic extraction in which wiring in the design are divided into segments for RC determinations.  Persons having ordinary skill in the art would appreciate that in order for RC information determined for individual segments to be used with the design from which the segments were derived, the connectivity/association between segments must be preserved.  Ponnapalli provides explicit disclosure of establishing associativity/connectivity information of sliced wires so that calculated parasitic information can be reincorporated into the design.  The teachings of Ponnapalli are directly applicable to Mehrotra in the same way so that Mehrotra’s parasitic calculations for individual segments/environments are usable for further analysis of the design.
 Regarding claim 6, Mehrotra discloses that the conductor in the device-level layout design of the integrated circuit corresponds to a conductor layer in the integrated circuit or to a via coupling a plurality of the layers in the integrated circuit (Fig. 1; col. 1, lines 36-37 and 58-63).
Regarding claim 7, Mehrotra discloses that generating the physical layout design for the integrated circuit further comprises converting the device-level layout design describing the integrated circuit into the physical layout design describing the integrated circuit in three-dimensions (col. 2, lines 35-44), but does not appear to explicitly disclose that the modified device-level layout design describes the integrated circuit in two-dimensions.  Elfadel discloses this limitation (Figs. 2a-b; Fig. 5, step 510).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Mehrotra, Ginetti, Ponnapalli, Tcherniaev, Kukal, Ljung, Ou, and Elfadel because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of decomposing a planar layout into a 3D conductor environment for parasitic extraction.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Mehrotra, Ponnapalli, and Elfadel are all directed to parasitic extraction methods involving decomposition of conductors into segments.  Mehrotra explicitly states that geometry engines for decomposing the conductors are known, and that any such geometry decomposition engine is usable (col. 2, lines 33-48).  Elfadel provides explicit disclosure of one such decomposition engine that uses a planar layout of the conductors and slices the conductors in the plane; these slices are then used for parasitic extraction in a three dimensional conductor environment, just as in 
Claims 8-10, 13, and 14 are directed to a memory device storing instructions for performing the methods of claims 1-3, 6, and 7, respectively, and are rejected for the same reasons.  Mehrotra further discloses a memory device storing instructions for performing the claimed methods (claims 37-41).
Claims 15-17, and 20 are directed to computer systems for performing the methods of claims 1-3, and 6, respectively, and are rejected for the same reasons.  Mehrotra further discloses a computer system for performing the claimed methods (claims 19-36).

Claims 4, 5, 11, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra in view of Ginetti, Elfadel, Ponnapalli, Tcherniaev, Kukal, Ljung, and Ou, and further in view of US 2006/0265682 to Fujimura and US 2009/0172628 to Chyan.
Regarding claims 4, 11, and 18, Mehrotra does not appear to explicitly disclose that the device-level layout design for the integrated circuit was generated based on a LVS rule deck from a foundry to manufacture the integrated circuit.  Fujimura discloses that the device-level layout design for the integrated circuit was generated based on a LVS rule deck to manufacture the integrated 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Mehrotra, Ginetti, Elfadel, Ponnapalli, Tcherniaev, Kukal, Ljung, Ou, Fujimura, and Chyan, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of generating designs which are manufacturable.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Mehrotra and Ponnapalli are directed to parasitic extraction of circuit designs.  Persons having ordinary skill in the art would appreciate that the circuit designs must be generated according to design rules in order to be manufacturable, and that since foundries are the ones actually performing the manufacturing, that they would be the ones providing the design rules and specifications necessary for successful manufacturing.  Fujimura provides explicit disclosure of generating designs in accordance with design rules provided in an LVS rule deck, and Chyan provides explicit disclosure that such rule decks are provided by foundries.  The teachings of Fujimura and Chyan are directly applicable to Mehrotra in the same way so that Mehrotra’s design are manufacturable in the first place.
Regarding claim 5, 12, and 19, Mehrotra does not appear to explicitly disclose that the technology file defines the physical properties of the layers in the 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090.  The examiner can normally be reached on M-F 07:30-17:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

12 March 2021